Mr. Cheep Justice McBride
delivered the following dissenting opinion:
In my judgment- the court did not err in instructing the jury that the witness Van Hulen was not an accomplice. His testimony, in brief, is to the effect: That about the first Sunday in October Rodby told him that he had an appointment with the defendant, and wanted him to accompany him to the defendant’s office; that he knew nothing as to the nature of the appointment and nothing as to the relations between Rodby and the defendant; that when they arrived at the office Rodby introduced him to the defendant, and that defendant at once began talking about “queans,” meaning persons who practice the crime against nature; that after some conversation on this subject defendant went over and sat by Rodby on a lounge, and finally committed the act charged; that he sat there and looked on, but made no protest; that he did not go out of the room for the reason that he was afraid that if he opened the door some.passer-by might see what was going on, and would form a bad impression from seeing him come out under the circumstances.
“An accomplice is one who knowingly, voluntarily, and with common intent with -the principal offender unites in the commission of a crime.” “To constitute an accomplice one must be so connected with a crime that at common law he might himself have been convicted either as principal or accessory before the fact. ” “A person who participates in the moral guilt of a crime, but is not connected therewith in such a way that he- could be indicted for the offense, is not an accomplice.” See, generally, Words & Phrases,‘title, “Accomplice,” from which the above definitions are taken. There is -nothing in any definition that I have been able to find that will include the witness Van Hulen. He did not aid; he did not abet; he did not en*194courage; he did not advise; and he did not participate in the offense — and one would have to travel outside the testimony into the realm of speculation and imagination to hold him as such.
The most serious question raised is that relating to the admission of testimony tending to show that defendant had sustained similar criminal relations with other parties. The general rule is that this cannot be done. The authorities on this subject are so well collected in the notes to People v. Molineux, 168 N. Y. 264 (61 N. E. 286), as re-reported in 62 L. R. A. 193, that I have only to cite the latter publication to indicate the rule and most of its exceptions. I think this case falls within an important exception. It is this: “Where a crime is an unusual crime, committed by unusual means, indicating a peculiar habit or system, evidence of other like offenses committed in the same manner may be admitted”: Underhill, Crim. Ev., p. 107; Wharton, Crim. Ev., § 39; State v. O’Donnell, 36 Or. 222 (61 Pac. 892); State v. La Rose, 54 Or. 555 (104 Pac. 299). Every condition of this exception is present in this case. The crime is unusual and unnatural, as its name indicates. Indeed, it was committed in the present instance in so unusual a manner that a strong and plausible argument has been advanced that the facts proved do not constitute the crime charged, and it is evident that we are dealing with an offense not usually committed, and rarely committed in the manner described in the testimony. This narrows the field of investigation to the inquiry, “Who in the community would be likely to commit so unusual a crime in so unusual a manner?” The response naturally is, ‘ ‘ Show us a person in the community who has in other instances perpetrated the offense in the same manner, and we will show you the man most likely to have perpetrated this particular offense.” Murder, rape and *195larceny are common. They are not infrequently associated with normal minds, hut this offense is uncommon and abnormal. The mentally normal man is as incapable of committing it as the physically normal man is incapable of carrying away a rail from a railway track. Let us suppose that a man was indicted for taking, stealing and carrying away such a rail, and that there was evidence tending to show that some one person had committed the theft, would not evidence that the person on trial was a man of enormous strength, and that he had frequently carried such burdens on other occasions, be some evidence that he was the person who carried away the particular rail charged in the indictment? Standing alone, it would not be sufficient to convict, but it would be a circumstance tending to indicate the probability of his guilt. It would stand as a single witness tree stands in relation to a corner stake of a survey. Alone it may he of small value, but when a second or third witness tree is found, the location of the corner may become a certainty. So in the case at bar, it might be said that it was morally impossible that the defendant, with a good reputation and engaged in a respectable business, was morally capable of committing the crime, but the facts that he had personally committed it with A, B, and C are so many witness trees indicating the principal fact that he possessed that abnormal moral nature that was equal to committing the act charged. It is evident that with the decay of morals that accompanies increase of wealth and luxury we are compelled to deal with a comparatively new form of crime; the reports of this court covering a period of 60 years do not reveal a single instance of its occurrence up to the present year. It is a crime so unnatural and abhorrent that in the very nature of things it will be committed in secrecy. To apply to this new offense the rules applicable to mur*196der, rape and larceny will, in the vast majority of instances, be a grant of immunity to offenders. The rules of evidence are not arbitrary. They are the result of experience with prevailing conditions and the necessities of society. They are the servants, not the masters, of justice and they change as the necessities of society change. Time was when the evidentiary test of the navigability of a stream was whether the tide ebbed and flowed in it, but as civilization advanced to new fields, the rule of evidence changed, so that the evidentiary test of navigation of a stream became the fact that vessels could actually float on its waters. No statute announced this change. It was brought about by new conditions and new necessities. Time was when an assaulted person could not justify under the law of self-defense until he had shown that he had “retreated to the wall,” but under new conditions and weapons this rule was dispensed with. So here we have a new method of crime and new conditions, and to apply the archaic rules is like trying to fit a square peg into a round hole. In the days of the common law in England, when .more than 160 offenses were punished with death, and cruel and long punishments were inflicted for several hundred minor offenses, and where the accused was not permitted counsel in his defense, courts were inclined to be exceedingly technical in the admission of evidence, but in this age where the presumption of innocence is emphasized at every trial, when the defendant is given double the number of peremptory challenges that is allowed to the state, where he has compulsory process to secure the attendance of witnesses, when he has the privilege of counsel, and is allowed to go upon the stand in his own behalf, the necessity for many of these archaic rules has ceased, and they may well be relegated to the scrap heap of unnecessary judicial machinery. “Where the reason for the rule ceases, the rule ceases.”
*197Another reason for the admission of this testimony is the tendency to show the motive for the association with Rodby by defendant. It might well be contended that the association was either on account of personal friendship or from professional reasons. The fact that other young men about the age of Rodby went to defendant’s room at his invitation, for the purpose of committing like offenses, indicates to some extent the motive that might have induced him to so frequently be in company with a person with whom a man in his position in life would not ordinarily associate. For this purpose the evidence was admissible under the authorities already cited. It cannot be denied that the admission of the evidence told strongly against the defendant, not only in the particulars already mentioned, but because it corroborated the testimony of Rodby as to the fact that defendant, apparently as an inducement to him to submit to the act, told him that he committed the same act with other persons. It strengthened the case of the state as to the solicitation by making it clear that the defendant actually had solicited other persons, and that they had yielded to his solicitations. There is no error shown in the record, and the judgment should be affirmed.
Mr. Justice Eakin concurs in this dissent.